                 Case 9:18-cv-80994-DLB Document 149 Entered on FLSD Docket 11/27/2019 Page 1 of 2
                                                                           IN THE UNITED STATES DISTRIG COURT
                                                                            FOR THE SOUTHERN DISTRIG OFFLORIDA


    NIW FEDERALSERVICES,LLC                                                                 9:18-cv-80994-DLB
            Plaintiff

    V5                                                                                                                   FILED BY fw'> V                D.C.

ARTHUR HERRING 111,AND                                                                                                            y2k 2s2218 j
                                                                                                                                             :
DEKTOR CORPORATION
                                                                                                                                  ANGELA E.NOBLE
        Defendants                                                                                                               CLERK U S DISI C::
                                                                                                                                 s.D.oF&â.-w.RB.


                                                 ReqtiestforM oreTim e During Hearing'bn Dam ages

                                              1,ArthurHerring 111,Defendantfiling Pro Se am filing thisrequest.

       Aftercarefully reviewingthe m assive am ountofdocum entsIhave pertainingto the m ade up Iawsuitfiled by
Nitv,Iam asking the courtform uch m ore time than the tw o hoursthe courtiscurrently providing forthishearing. I
F ùuld'
      notbeabletp pr'
                    esènimyd'
                            èfense withthosedocuments,insuchasho/ttimesincetheplaintiffwillalso be
                                 .

usi.ngthéttime.,Attjistime,lhàveabdu.tr2,635 nèw document.st. hatrhustbèp./ejej
                                                               .

                                                                              ytedbymè.yhos.    . tswill
                                                                                           ed:cùmen
proveNitv'smadeupclaimshave no merit.Theonlytrpe purposeofthose madeupclaimsby plaintiffwasto createand
fileafrivolousIawsuitwhosesole purposer.*a
                                        .. '
                                           étowà
                                               '.jt
                                                  'e'Defedndant'smoneyandtotrytoputhim outofbusinessso
plaintiffcould bea sole m onopoly inthe ''voice Iie detector'business.Plaintiffhasa Iong and docum ented history of
threatening worthlessIawsuitsand filing worthlessIawsui   tsforthatpurpose. DefendantneedsatIeast6 hoursoftim e
to be ableto properly defend him selfusing those docum ents. Any tim e Iessthan that,willbe depriving him ofhis
Constitutionalrightsto a fairtrial.




                  ârtàurHerring111,Defendant
                  400 E.R ation Ave.#225
                  Coopersburg,PA 18036
                  Phone:215.631.1448
                  Em ail:Adm in@ dektorpse.com


                  .. ' . ,   E               -' . ..:'' .. ,.                              .., q. .   .,
    .... .
,            .   .(
                  '.
                   j. .. J .,                . k ..       ';        ; .'               j        . & ',' .
    .:
     .)! :        ',' u .'           . -                             .
                                                                          Cùj.R
                                                                              '.
                                                                                -/IFI/ATCöFjERvl
                                                                                              ,
                                                                                                cE
                                                                                                .!     '
                                                                                                                            'r
- .
 '' : ,''f       j. r.. .-.                  ,., ,   k.            t:.,.; ,.. .-. ..       ..   .           ,   .   ,,             .   ,    . . f.!,j      .. .
Icèr
.  'tify
       'thatopNovèrpbèr22,2b19Ifijedthisào'
                 .           .           '   cumehtwithtllèclerkofcouê
                                                 -
                                                          ;
                                                                      rkbycertifiedknailah'dserkeàthis
                                                                                                     '
documentby U S-mailto Plaintj     ., , .                                          . ,   .           .
                            lff'slawyers,Desousaand D'loughy,totheiraddresseslistedonthéirdocumeriis.
                                     .




                                                                         ArthurHerring III
                                         !N on FLSD Docket 11/27/2019 Page 2 of 2 $D%N
Case 9:18-cv-80994-DLB Document 149 Entered
                                                                                                                    .
                                                                                                                    c
                                                                                                                    .
                                                                                                                    kQ :z
                                                                                                                    :
                                                                                                                    'x m
                                         r                                       --no                               73 <
                                                                                   O                                m M
                                                                                                                      -
                                                                                                                    ...'
                                                                                                         ..'qk.        ''y ::51
                                                                                                         U> r kN
                                                                                                         r
                                                                                                         Q .>
                                                                                                         < >+
                                                                                                             G1.
                                                                                                         9
                                                                                                         'xo >)
                                                                                                             -:ï
                                                                                                             & ty
                                                                                                           -            c 4
                                                                                                           G              ''$
                                                                                                            $5                 :.
                                                                                                                          V




                                              f
                                              I'
                                               -'
                                               ,!
                                                t
                                                ,-
                                                 !
                                                 (y
                                                  '                     Q           CZ
                                              û)
                                              1t$.         çM o             Q       .
                                                           m            - x
                                               (11
                                               fep'.
                                                           - -
                                                                 h y Cb /. .
                                               j..r.
                                               (z ' .
                                                           --%              = -f
                                                                              n=
                                               1.31'
                                               IN)
                                                               t- o (7'
                                                               7    ?
                                                                     > 20 ro
                                                               =- o B 7 ?
                                                               R
                                                               y ilM   .
                                                                       :-y <                           a
                                                                                                       i?..k
                                                                                                       :M-z

                                                           -   &- msnr-./km -%'6 y                     X>
                                                                                                       i1
                                                                                                       %rœ
                                                                                                       .
                                                                                                       ,
                                                                                                       <
                                                               %
                                                                            N'N                        ;
                                                                                                       l
                                                                                                       o.
                                                                                                       &k
                                                               R 'G         %
                                                                            <
                                                                                                       .:zA.
                                                                                                       ja.%
                                                                                                       j''-
                                                                                                       ygrl
                                                                                                         I'%
                                                                                <                      $.*<
                                                                <v   Qb                                 w>
                                                                                                        DU
                                                                                                        .
                                                                                                          '1
                                                                                                           ..
                                                                 gz G                                   k >t
                                                                 o :
                                                                'N
                                                                                     '


                                                                                                   '
                                                                                                        %


                                                                                                   :
                                                                                                   ...k l
                                                                                                        ,
                                                                                                        j
                                                                                                        q.k...'';1 ..'
                                                                                                                     .:
                                                                                              ..
                                                                                                             .f
                                                                                                    tA...;,.ye
                                                                                                             4
                                                                                                               i
                                                                                                               t    j
                                                                                                                    pr
                                                                                                                      ,(
                                                                                                                       ,
                                                                                                                       f
                                                                                                                 . .'j
                                                                                                                     .
                                                                                                                     j.
                                                                                                              ..
                                                                                                     .N . .'
                                                                                                      ..                   'J
                                                                                                   ' p. ..''
                                                                                                          k ,.
                                                                                                   .      4-/..'
                                                                                                               .     . '
                                                                                                                    ''  . ''
                                                                                                                     . . '.'
                                                                                                   ij
                                                                                                    .r
                                                                                                     ;.,
                                                                                                       ;.. j4
                                                                                                       .
                                                                                                               ?    . ., ...
                                                                                                                             ..

                                                                                               f',,
                                                                                                  ;#uY
                                                                                                    .
                                                                                                        .! (
                                                                                                     5' '
                                                                                                            1.z
                                                                                                           : ..
                                                                                                           p
                                                                                                               )
                                                                                                               r,
                                                                                                   <.
                                                                                                        (.. .. ç.azr;?
                                                                                                               p ..
                                                                                                                  q. 1:,
                                                                                                   ' ,>           F
                                                                                     w.
                                                                                      Cu*.
                                                                                         J'XW       ..a '..- .
                                                                                                     '
                                                                                                             r:. ,y
                                                                                                                    t 1I'
                                                                                                                        -'
                                                                                                                        kj
                                                                                         Im
                                                                                         Cc                                    1
                                                                                                                               t
                                                                                                                               $
                                                                                                                               .
                                                                                     ''Ixj>         .(                         ,'t
                                                                                       1                                            .
                                                                                                       ' ;.                    #
                                                                                                                .   )
                                                                                                                    .      .    t)
                                                                                     k                                     g
                                                                                     l             I ..                    *
                                                                                                   17 ;
                                                                                                      'J
                                                                                                       .
                                                                                                       :                  %- )
                                                                                                                        .. .
                                                                                                                        s L
                                                                                                                             t1.
                                                                                                                               ,
